internal_revenue_service appeals_office capitol street suite ms fresno ca release number release date date june a b certified mail dear ’ department of the treasury taxpayer_identification_number cc person to contact a number tel fax tax period s ended d uil this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code the code it is determined that you do not qualify as exempt from federal_income_tax under sec_501 of the code effective date the revocation of your exempt status was made for the following reason s your primary activity consists of conducting weekly bingo_games and the sale of pull-tabs conducting bingo_games and the selling of pull-tabs are not activities which further charitable or educational_purposes within the meaning of internal_revenue_code sec_501 in addition we found that you have a program of making contributions to charitable and educational organizations your organization’s program of charitable giving while laudable is insubstantial and incidental in comparison to your primary activity to be exempt an organization’s primary activity must further purposes described in sec_501 since your primary activity does not further exempt purposes you have not operated exclusively for exempt purposes as is required for continuing recognition of you by the internal_revenue_service as an organization described in sec_501 contributions to your organization are not deductible under sec_170 of the code you are required to file federal_income_tax returns on forms for the tax periods stated in the heading of this letter and for all tax years thereafter file your return with the appropriate internal_revenue_service center per the instructions of the return for further instructions forms and information please visit www irs gov if you were a private_foundation as of the effective date of revocation you are considered to be taxable private_foundation until you terminate your private_foundation_status under sec_507 of the code in addition to your income_tax return you must also continue to file form_990-pf by the 15th day of the fifth month after the end of your annual_accounting_period processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the code if you decide to-contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in one of the following three venues united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia a petition or complaint in one of these three courts must be filed within days from the date this determination_letter was mailed to you please contact the clerk of the appropriate court for rules for filing petitions for declaratory_judgment to secure a petition form from the united_states tax_court write to the united_states tax_court second street n w washington d c see also publication you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matters that may not have been resolved through normal channels get prompt and proper handling if you want taxpayer_advocate assistance please contact the taxpayer_advocate for the irs office that issued this letter you may cail toll-free for the taxpayer_advocate or visit www irs gov advocate for more information if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours appeals team manager karen a skinder enclosure publication ses tax_exempt_and_government_entities_division org address department of the treasury internal_revenue_service te_ge eo examinations watt ave sa6209 eo sacramento ca date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code is necessary if you accept our findings please sign and return the enclosed form_6018 consent to proposed action - sec_7428 if you have already given us a signed form_6018 you need not repeat this process we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organization appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice lf we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely sunita lough director eo examinations enclosures publication publication report of examination form_6018 form 886a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended 20xx12 20xx org tin ein legend org - organization name state - state - motto bm-1 - issue xx - date address - address city - city bm co-1 co-2 - companies motto whether the tax-exempt status of an organization whose only activity is conducting motto games while making only insubstantial donations to charity should be revoked facts org scholarship org is recognized as a tax-exempt_organization under sec_501 in may 20xx the organization was incorporated in the state of state in march 20xx according to its articles of incorporation the stated purpose of this corporation is to promote and support educational opportunities for children and young adults in the united_states of america the only activity that the organization participated in was an on going motto game the organization does not have a phone number other than that of the officer's home number the address listed by the organization on their form_990 is that of one of the officers of the organization the organization conducts weekly motto events in an effort to raise funds for their stated purpose of supporting education opportunities for children the games are held on sunday afternoon starting pincite 45pm sunday evening starting pincite pm and monday starting pincite 00pm the sessions were held at address city state in 20xx sessions were also held at the address location the events are open to the general_public and org estimates that anywhere from to people may attend a motto event three types of motto are generally conducted which are session motto electronic motto and pull-tabs called flash games by org session motto is basically traditional motto where a number is called and players mark the number on their corresponding cards electronic motto is played with electronic handsets and pull-tabs are tickets purchased that give a player a chance to win instant cash no other revenue generating activities are conducted by org total gross_receipts for the years 20xx through 20xx were dollar_figure dollar_figure and dollar_figurerespectively org made charitable donations from 20xx through 20xx in 20xx the organization donated dollar_figureto charity in 20xx the org donated dollar_figure to charity in 20xx distributions of dollar_figurewere made for the years 20xx thru 20xx the organization had dollar_figure in revenue while donating dollar_figureto charity this is a percentage of over a three year period year 20xx 20xx donated to charity percentage gross_receipts form acrev department of the treasury - internal_revenue_service page -1- department of the treasury - internal_revenue_service form 886a explanation of items name of taxpayer tin org ein schedule no or exhibit year period ended 20xk12 20xx 20xx org states that it cannot make greater charitable distributions because it has not been very profitable in the years 20xx thru 20xx the majority of the organization’s revenue is paid out to winners of motto games from looking at org’s profit and loss statements it can be determined that in 20xx roughly of gross_receipts was paid out to winners of motto games was paid as rental of facilities and motto equipment was paid to charity in 20xx roughly of gross_receipts was paid out to winners of motto games was paid as rental of facilities was donated to charity in 20xx roughly of gross_receipts was paid out to winners of motto games was paid for rental of facilities and motto equipment was paid to charity org leases the motto hall from co-1 for a total of over dollar_figure for every session org leases motto equipment from co-2 based on a percent of the session’s net profits as well as a flat rate for the rental of handsets payments to co-2 are typically over dollar_figure for each session it should be noted that bm-1 is the person who signed as the lessor on both the contract between org and co-1 and between org and co-2 facility rents paid were as follows in 20xx - dollar_figure or dollar_figure per month in 20xx - dollar_figure or dollar_figure per month there were two locations in 20xx address dollar_figure address dollar_figure in 20xx the org paid dollar_figure or dollar_figure per month equipment rental these amounts were paid to co-2 a company controlled by bm-1 was dollar_figure or dollar_figure per month in 20xx dollar_figure or dollar_figure per month in 20xx and dollar_figure or dollar_figure per month in 20xx it should be noted that during this time period state state law limited rent and overhead to dollar_figure per month year facility rental month equipment rental month 20xx 20xx 20xx the organization utilized the services of private security guards at the motto games these individuals were treated as private contractors for the 20xx year they were paid dollar_figure they were paid dollar_figure in 20xx while in 20xx they were paid dollar_figure their services were described as providing protection for the motto operation they were paid_by check at the end of each motto session the organization states that the guards had no direct involvement with the operations of the games their duties were described as monitoring doors inside and outside hall maintaining noise levels and disruptions and player safety it should be noted that for the years 20xx thru 20xx that compensation payments for security exceeded donations to charity law form acrev page -2- department of the treasury - internal_revenue_service form 886a department of the treasury- internal_revenue_service explanation of items name of taxpayer tin schedule no or exhibit year period ended 20xx12 20xx org ein charitable_contributions sec_501 of the internal_revenue_code exempts from federal_income_tax organizations organized and operated exclusively for religious charitable scientific testing for public safety literary educational_purposes to foster national or international amateur sports competition or for the prevention of cruelty to children or animals provided that no part of the organization’s net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the regulations provides that in order to be exempt as an organization described in sec_501 of the code the organization must be one that is both organized and operated exclusively for one or more of the purposes specified in that section sec_1_501_c_3_-1 of the regulations provides that an organization will not be regarded as operated exclusively for exempt purposes if more than an insubstantial part of its activities is not in furtherance of exempt purposes sec_1 c - d ii of the regulations provides that an organization is not organized or operated exclusively for one or more of the purposes specified in subdivision i of this subparagraph unless it serves a public rather than a private interest thus to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals in revrul_64_182 1964_1_cb_186 the irs ruled that an organization qualified for exemption under sec_501 where it used proceeds from a business activity to conduct a charitable program commensurate in scope with its financial resources of making grants to other charitable organizations in 28_tc_1128 a sec_501 organization conducted motto games as its principle activity promote lawful forms of entertainment and amusement to acquire funds and financial assistance for the care and assistance of needy children and children’s institutions its charitable function consisted of contributions to charitable institutions of amounts that were insubstantial when compared to gross_receipts from the motto games for the two years under consideration the percentage of gross motto receipts that was distributed for charitable purposes was and the court held that the organization did not qualify for exemption under sec_501 because it did not operate any charitable institutions and its principal activity was the profitable operation of motto games on a business or commercial basis its stated purpose was to rent form acrev department of the treasury - internal_revenue_service page -3- department of the treasury - intemmal revenue service schedule no or form_8 a explanation of items name of taxpayer tin org ein exhibit year period ended 20xk12 20kxk state law - rent cal penal code section k limits the amount for rental of property and overhead to dollar_figure per month the law does not apply to cities that adopt their own ordinances cal penal code section a oakland adopted the provisions of the state penal code for it’s ordinance thereby adopting the dollar_figure per month restriction state penal code section a neither the prohibition on gambling in this chapter nor in chapter commencing with section applies to any motto game that is conducted in a city county or city and county pursuant to an ordinance enacted under section of article iv of the state constitution if the ordinance allows games to be conducted only in accordance with this section and only by organizations exempted from the payment of the bank and corporation tax by sections 23701a 23701b 23701d 23701e 23701f 23701g 23701k 23701w and of the revenue and taxation code and by mobile home park associations senior citizens organizations and school districts and if the receipts of those games are used only for charitable purposes k with respect to other organizations authorized to conduct motto games pursuant to this section all proceeds derived from a motto game shall be kept in a special fund or account and shall not be commingied with any other fund or account proceeds are the receipts of motto games conducted by organizations not within subdivision j those proceeds shall be used only for charitable purposes except as follows the proceeds may be used for prizes a except as provided in subparagraph b a portion of the proceeds not to exceed percent of the proceeds before the deduction for prizes or two thousand dollars dollar_figure per month whichever is less may be used for the rental of property and for overhead including the purchase of motto equipment administrative expenses security equipment and security personnel final-reg tax-regs sec_1_513-5 certain motto games not unrelated_trade_or_business sec_1_513-5 certain motto games not unrelated_trade_or_business a in general -under sec_51 f and subject_to the limitations in paragraph c of this section in the case of an organization subject_to the tax imposed by sec_511 the term unrelated_trade_or_business does not include any trade or form a rev page -4- department of the treasury - internal_revenue_service department of the treasury - internal_revenue_service form 886a explanation of items name of taxpayer tin org ein schedule no or exhibit year period ended 20xx12 20kxk business that consists of conducting motto games as defined in paragraph d of this section b exception -the provisions of this section shall not apply with respect to any motto game otherwise excluded from the term unrelated_trade_or_business by reason of sec_513 and sec_1_513-1 relating to trades_or_businesses in which substantially_all the work is performed without compensation c limitations motto games must be legal -paragraph a of this section shall not apply with respect to any motto game conducted in violation of state or local law no commercial competition -paragraph a of this section shall not apply with respect to any motto game conducted in a jurisdiction in which motto games are ordinarily carried out on a commercial basis motto games are ordinarily carried out on a commercial basis within a jurisdiction if they are regularly carried on within the meaning of sec_1_513-1 by for-profit organizations in any part of that jurisdiction normally the entire state will constitute the appropriate jurisdiction for determining whether motto games are ordinarily carried out on a commercial basis however if state law permits local jurisdictions to determine whether motto games may be conducted by for-profit organizations or if state law limits or confines the conduct of motto games by for-profit organizations to specific local jurisdictions then the local jurisdiction will constitute the appropriate jurisdiction for determining whether motto games are ordinarily carried out on a commercial basis examples -the application of this paragraph is illustrated by the examples that follow in each example it is assumed that the motto games referred to are operated by individuals who are compensated for their services accordingly none of the motto games would be excluded from the term unrelated_trade_or_business under sec_513 example church z a tax-exempt_organization conducts weekly motto games in state o state and local laws in state o expressly provide that motto games may be conducted by tax-exempt organizations motto games are not conducted in state o by any for-profit businesses since z's motto games are not conducted in violation of state or local law and are not the type of activity ordinarily carried out on a commercial basis in state o z's motto games do not constitute unrelated_trade_or_business example rescue squad x a tax-exempt_organization conducts weekly motto games in state m state m has a statutory provision that prohibits all forms of gambling including motto games however that law generally is not enforced by state officials form acrev page -5- department of the treasury - internal_revenue_service department of the treasury - internal_revenue_service 886a f explanation of items tin i name of taxpayer org ein sched ule no or exhibit year period ended 20xx12 20xk against local charitable organizations such as x that conduct motto games to raise funds since motto games are illegal under state law x's motto games constitute unrelated_trade_or_business regardless of the degree to which the state law is enforced compensated workers - security guards in south community ass'n v c i r u s tax ct 20xx united_states tax_court it was found that paid security guards were considered compensated workers the fact that the security guards who worked in the gaming operation were independent contractors rather than employees was irrelevant and security guards were part of the workforce of gaming operations the role of the security guards as we see it was to prevent a robbery from being attempted in the first place primarily by virtue of their physical presence at the sites of the motto games and the instant pull-tab ticket sales we consider the security guards to be part of the workforce of the gaming operation cf 696_f2d_372 5th cir concluding that a bartender's services on motto night were connected with the carrying on of the motto games although the bar was down the hall from the games affg t c memo and conclude that the security guards worked in the gaming operation for purposes of the substantially_all test taxpayer’s position the organization states that in the early years it could not give more money to charity because the high rents made it unprofitable the organization claims that they are currently giving larger sums to charity government’s position based on the facts of the examination org does not qualify for tax-exempt status under sec_501 because the organization does not engage primarily in activities that serve an exempt_purpose even though org’s articles of incorporation state that its specific purpose is to help children with their growth and development and support educational opportunities for the children and young adults in the united_states of america the organization primarily exists to hold weekly motto sessions and virtually no charitable donations are made by the organization conducting motto games while making no significant charitable donations or substantially serving an exempt_purpose suggests that more than an insubstantial part of an organization’s activities is not in furtherance of exempt purposes an organization will not be regarded as exempt if more than an insubstantial part of its activities is not in furtherance of exempt purposes see sec_1_501_c_3_-1 form arev page -6- department of the treasury - internal_revenue_service department of the treamury internal_revenue_service schedule no or form 886a name of taxpayer tin explanation of items org ein exhibit year period ended 20xx12 20xk in order to be exempt under sec_501 an organization must be organized and operated exclusively for religious charitable scientific testing for public safety literary educational_purposes etc an organization that conducts motto games may be exempt under sec_501 if it uses the proceeds from motto to conduct a charitable program commensurate in scope with its financial resources of making grants to other charitable organizations see revrul_64_182 1964_1_cb_186 in 20xx org’s gross_receipts totaled dollar_figure of whichdollar_figure or was donated to charity in 20xx gross_receipts were dollar_figure out of this dollar_figure or was donated to charity in 20xx gross_receipts were dollar_figure out of this dollar_figure or was donated to charity this minimal amount of donations does not represent a charitable program commensurate in scope with its financial resources as stated in revrul_64_182 1964_1_cb_186 in 28_tc_1128 an organization’s charitable function consisted of contributions to charitable institutions of amounts that were insubstantial wnen compared to gross_receipts from the motto games in this case contributions were and the court held that the organization did not qualify for exemption under sec_501 because it did not operate any charitable institutions and its principal activity was the profitable operation of motto games on a business or commercial basis year donated to charity percentage gross_receipts 20xx 20xx 20xx org rents a building from co-1 20xx facility rents paid were as follows in 20xx - dollar_figure or dollar_figure per month in 20xx - dollar_figure or dollar_figure per month there were two locations in 20xx address dollar_figure address dollar_figure in 20xx the org paid dollar_figure or dollar_figure per month equipment rental these amounts were paid to co-2 a company controlled by bm-1 was dollar_figure or dollar_figure per month in 20xx and dollar_figure or dollar_figure per month in 20xx amounts for the 20xx year are not available it should be noted that during this time period state state law limited rent and overhead to dollar_figure per month sec_1 c - d ii of the regulations states that an organization must be organized to serve a public rather than a private interest the service believes that such large payments to entities controlled by the same individual for weekly facility and equipment rentals are in violation of regulation c - d ii show a private benefit to the lessor bm-1 enforced per reg violation of the state law still make the organization’s activities fall outside the ubi exception for motto even if the state regulations are not these payments the amounts paid for private security over dollar_figure per year constitute paid compensation which makes the motio activities not meet the motto exception to ubi per the code form acrev page -7- department of the treasury - internal_revenue_service department of the treasury - internal_revenue_service form 886a name of taxpayer tin explanation of items org ein schedule no or exhibit year period ended 20xx12 20kx conclusion due to the excessive amounts paid for rent as well as paying compensation to security guards the organization’s activities constitute unrelated_trade_or_business activity conducting motto games while making no significant charitable donations or substantially serving an exempt_purpose suggests that more than an insubstantial part of an organization's activities is not in furtherance of exempt purposes an organization will not be regarded as exempt if more than an insubstantial part of its activities is not in furtherance of exempt purposes see sec_1_501_c_3_-1 based on the foregoing reasons the organization does not qualify for exemption under sec_501 and its tax exempt status should be revoked effective january 20xx form 886-a rev page -8- department of the treasury - internal_revenue_service
